EXHIBIT (CONFORMED) THE EMPIRE DISTRICT ELECTRIC COMPANY TO THE BANK OF NEW YORK TRUST COMPANY, N.A. AND UMB BANK & TRUST, N.A. Trustees Thirty-Third Supplemental Indenture Dated as of May 16, 2008 (Supplemental to Indenture dated as of September 1, 1944) $90,000,000 First Mortgage Bonds, 6.375% Series due 2018 The Empire District Electric Company, 602 Joplin Avenue, Joplin, Missouri TABLE OF CONTENTS1 PAGE PARTIES 1 RECITALS 1 FORM OF BOND 2 FORM OF PRINCIPAL TRUSTEE’S CERTIFICATE OF AUTHENTICATION 7 GRANTING CLAUSES 7 SERVICE CENTERS, SUBSTATIONS AND SWITCHING STATIONS 7 PRODUCTION PLANT AND OTHER REAL ESTATE 12 PROPERTY NOW OWNED OR HEREAFTER ACQUIRED 16 SUBJECT TO PERMITTED ENCUMBRANCES, LIENS ON AFTER-ACQUIRED PROPERTY AND CERTAIN VENDOR’S LIENS 16 HABENDUM 16 GRANT IN TRUST 16 DEFEASANCE 16 GENERAL COVENANT 17 ARTICLE I CREATION
